DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 contains a typographical error: “the section valve” is interpreted to mean “the suction valve”.  See line 3 of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 16 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 16 recite a “side wall” which conflicts with a prior recitation of “side wall” in claim 1, e.g., which creates indefiniteness.
Claim 8 recites “wherein the actuator sealing engages the gasket”.  This is unclear and appears to grammatically in error.  It is interpreted to mean “sealingly engages”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9-13, 15, 19, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scutti et al. US2020/0375434 and further in view of Nawash et al. US4,315,513.
For claim 1, 
Scutti disclose(s) a “suction valve comprising: 
a valve body (valve stem 102; fig 2C; [0042]) having a first portion (segment of the valve immediately proximal to the water apertures 136; fig 2C) and second portion (distal portion 116; fig 2C) including a sidewall (cylindrical wall defining the distal portion 116; fig 2C; [0043]) extending from the first portion along a valve body longitudinal axis defining a valve body interior (water lumen 134; fig 2C), the second portion having an open end forming an inlet (water opening 135; fig 2C) and the side wall having an outlet (water apertures 136; fig 2C); 
a stem (colored portion labelled “STEM” in figure 2C below)

    PNG
    media_image1.png
    779
    538
    media_image1.png
    Greyscale

disposed in the valve body interior and operably connected to a sealing member (poppet valve 170; fig 2C; [0045]), the sealing member having a valve seal (tapered plug 174) disposed thereon, the valve seal being movable between a closed position (fig 2B) wherein the valve seal seals the inlet and an open position (fig 2C) wherein the inlet is unsealed; and 
the sealing member having a member (shaft 172 of distal portion 140) extending from the stem.  
Scutti does not disclose(s) 
the member as a “flexible” member; and 
“wherein the sealing member is angularly deflectable relative to the valve body longitudinal axis when in the open position upon operation of a fluid flowing through the inlet and the outlet”.  Scutti does suggest the sealing member as angularly deflectable relative to the valve body longitudinal axis by disclosing the material composition of the element in question in an alternative embodiment is the same as the claimed invention (in the applicant’s specification as described at [0030] “sealing member 40 is formed of a flexible, deformable material such as silicon or silicone rubber, TPE (thermoplastic elastomer), TPR (thermoplastic rubber), or PVC”).  Similarly,  Scutti teaches the materials of the valve can be made of the same materials, i.e. polycarbonate, thermoplastics, and other suitable materials ([0018]).  Additionally, Nawash teaches in the same field of endeavor involving poppet valves, a poppet valve with a flexible shaft, i.e. a valve member 27, fig 2, 6, formed of a soft silicone elastomer (4:67-5:1), including an elongated stem 27b.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Nawash in the form of a soft silicone elastomer valve member into the invention of Scutti in order to configure the suction valve, e.g. as claimed because it helps to seat the sealing member within the cavity facilitating seal integrity when back pressure conditions exist (Nawash: 5-6-15) and also helps to reduce fluid friction into the opening by providing for a larger diameter opening with the shaft 172 deflected to one side when the valve is open.
For claim 2, Scutti disclose(s) the “suction valve as defined in claim 1, wherein the valve seal is a planar flexible member (modified Scutti as in claim 1 discloses the distal face of tapered plug 174 is a flexible planar member; fig 2C)”.
For claim 3, Scutti disclose(s) the “suction valve as defined in claim 1, wherein the flexible member includes at least one elongate member (shaft 172; fig 2A)”.
For claim 5, Scutti disclose(s) the “suction valve as defined in claim 1, wherein the valve body remains stationary upon movement of the valve seal between the open and closed position (fig 2B, 2C)”.
For claim 9, Scutti disclose(s) the “suction valve as defined in claim 1, wherein the valve seal has a central portion bounded by an outwardly extending lip, the lip having a thickness less than the central portion (tapered plug 174 consists of a central portion which is thicker than an outer portion/lip which bounds the central portion; fig 2C)”.
For claim 10, Scutti disclose(s) the “suction valve as defined in claim 1, wherein a seal (e.g. seal 184; fig 2C) is disposed about the second portion and adapted to seal between the valve body and an endoscope”.
For claim 11, 
Scutti disclose(s) a “suction valve (valve 100; fig 2C; the complete embodiment described in [0042-0058], and [0003-0005] describes the air outlet 18 in the context of suctioning at a site of a procedure, i.e. requiring a suction pump in communication with the bore and an insertion tube) insertable in an endoscopic device having a main body including a bore defined by a bore wall, the bore in communication with a suction pump and an insertion tube, the suction valve being disposed in the bore ([0016] describes the valve used in an endoscope, therefore requiring a bore with a wall into which the valve is configured and an endoscope insertion tube), 
the suction valve comprising: 
a valve body (valve stem 102; fig 2C; [0042]) having a first portion (segment of the valve immediately proximal to the water apertures 136; fig 2C) and second portion (distal portion 116; fig 2C) including a sidewall (cylindrical wall defining the distal portion 116; fig 2C; [0043]) extending from the first portion along a valve body longitudinal axis defining a chamber (water lumen 134; fig 2C), the second portion having an open end forming an inlet (water opening 135; fig 2C) and the side wall having an outlet (water apertures 136; fig 2C); 
a stem (colored portion labelled “STEM” in figure 2C in claim 1) disposed in the valve body and operably connected to a sealing member (poppet valve 170; fig 2C; [0045]), the sealing member having a valve seal (tapered plug 174) disposed thereon, the valve seal being movable between a closed position (fig 2B) wherein the valve seal seals the inlet and an open position (fig 2C) wherein the inlet is unsealed; and 
the sealing member having a member (shaft 172 of distal portion 140) extending from the stem.
Scutti does not disclose(s) 
the member as a “flexible” member; and 
“wherein the sealing member is deflectable relative to the valve body longitudinal axis toward the bore wall when in the open position upon operation of a fluid flowing through the inlet and the outlet”.  Scutti does suggest the sealing member as angularly deflectable relative to the valve body longitudinal axis by disclosing the material composition of the element in question in an alternative embodiment is the same as the claimed invention (in the applicant’s specification as described at [0030] “sealing member 40 is formed of a flexible, deformable material such as silicon or silicone rubber, TPE (thermoplastic elastomer), TPR (thermoplastic rubber), or PVC”).  Similarly,  Scutti teaches the materials of the valve can be made of the same materials, i.e. polycarbonate, thermoplastics, and other suitable materials ([0018]).  Additionally, Nawash teaches in the same field of endeavor involving poppet valves, a poppet valve with a flexible shaft, i.e. a valve member 27 which is formed of a soft silicone elastomer allowing deflection; fig 2, 6; 4:67-5:1, including an elongated stem 27b.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Nawash in the form of a soft silicone elastomer valve member into the invention of Scutti in order to configure the suction valve, e.g. as claimed because it helps to seat the sealing member within the cavity facilitating seal integrity when back pressure conditions exist (Nawash: 5-6-15) and also helps to reduce fluid friction into the opening by providing for a larger diameter opening with the shaft 172 deflected to one side when the valve is open.
For claim 12, Scutti disclose(s) the “suction valve as defined in claim 11, wherein the valve seal is a planar flexible member (modified Scutti as in claim 11 discloses the distal face of tapered plug 174 is a flexible planar member; fig 2C)”.
For claim 13, Scutti disclose(s) the “suction valve as defined in claim 12, wherein the flexible member includes at least one elongate member (shaft 172; fig 2A)”.
For claim 15, Scutti disclose(s) the “suction valve as defined in claim 11, wherein the valve body remains stationary relative to the endoscope main body upon movement of the valve seal between the open and closed position (fig 2B, 2C)”.
For claim 19, Scutti disclose(s) the “suction valve as defined in claim 11, wherein the valve seal has a central portion bounded by an outwardly extending lip, the lip having a thickness less than the central portion (tapered plug 174 consists of a central portion which is thicker than an outer portion/lip which bounds the central portion; fig 2C)”.
For claim 20, Scutti disclose(s) the “suction valve as defined in claim 11, wherein a seal (e.g. seal 184; fig 2C) is disposed about the second portion and adapted to seal between the valve body and an endoscope”.
For claim 22, modified suction valve of Scutti as in claim 11 disclose(s) through the normal operation of the valve, a “method of controlling suction of an endoscope (valve 100; fig 2C; the complete embodiment described in [0042-0058], and [0003-0005] describes the air outlet 18 in the context of suctioning at a site of a procedure, i.e. requiring a suction pump in communication with the bore and an insertion tube) comprising: 
obtaining an endoscope bore ([0016] describes the valve used in an endoscope, therefore requiring a bore with a wall into which the valve is configured and an endoscope insertion tube) including a suction valve (valve 100; fig 2C), the suction valve including a valve body (valve stem 102; fig 2C; [0042]) having a first portion (segment of the valve immediately proximal to the water apertures 136; fig 2C) and second portion (distal portion 116; fig 2C) including a sidewall (cylindrical wall defining the distal portion 116; fig 2C; [0043]) extending from the first portion along a valve body longitudinal axis defining a chamber (water lumen 134; fig 2C), the second portion having an open end forming an inlet (water opening 135; fig 2C) and the side wall having an outlet (water apertures 136; fig 2C), a stem (colored portion labelled “STEM” in figure 2C in claim 1) disposed in the valve body and operably connected to a sealing member (poppet valve 170; fig 2C; [0045]), the sealing member having a valve seal (tapered plug 174) disposed thereon, the valve seal being movable between a closed position (fig 2B) wherein the valve seal seals the inlet and an open position (fig 2C) wherein the inlet is unsealed, an actuator (button 120; fig 2C; [0048, [0051-0053]) operable connected to the stem; and the sealing member having a flexible member (Nawash: a valve member 27 which is formed of a soft silicone elastomer allowing deflection; fig 2, 6; 4:67-5:1 including an elongated stem 27b) extending from the stem, wherein the sealing member is deflectable relative to the valve body longitudinal axis toward the bore wall when in the open position upon operation of a fluid flowing through the inlet and the outlet; and 
actuating the actuator to cause the sealing member to move the open position to permit fluid to flow through the suction valve (button 120; fig 2C; [0048, [0051-0053]); and 
deactivating the actuator to cause the sealing member to return to the closed position to restrict a flow of fluid through the suction valve (button 120; fig 2C; [0048, [0051-0053])”.
Claim(s) 6-8, 16-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scutti et al. US2020/0375434 in view of Nawash et al. US4,315,513, as applied to claim 1 above, and further in view of Lagow et al. US2021/0378487.
For claim 6, Scutti does not disclose(s) the “suction valve as defined in claim 1, wherein the valve body first portion includes a base wall perimetrically bounded by a sidewall extending therefrom, the base wall and sidewall forming a chamber, an actuator disposed within the chamber and being operably connected to the stem”.
Lagow teaches in the same field of endeavor,  “a base wall perimetrically bounded by a sidewall extending therefrom, the base wall and sidewall forming a chamber, an actuator disposed within the chamber and being operably connected to the stem (fig 13A shows the same cap structure in cross section as disclosed in the application, which includes gaskets described at [0156-0158, 0181, 0182])”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cap structure of Lagow into the invention of Scutti in order to configure the valve e.g. as claimed because it provides an alternative air entrance path via the perimeter of the button (fig 13A).  
For claim 7, modified Scutti disclose(s) the “suction valve as defined in claim 6, wherein a biasing device (Lagow: spring shown in fig 13A) is disposed between the actuator and the valve body for urging the valve seal into the closed position”.
For claim 8, modified Scutti disclose(s) the “suction valve as defined in claim 6, wherein a gasket (Lagow: [0182-0182] describes the seals with respect to the button cap) is disposed in the chamber about an opening in the base wall, and wherein the actuator sealing engages the gasket when moved to the closed position thereby restricting a flow of air through the valve body”.
For claim 16, Scutti does not disclose(s) the “suction valve as defined in claim 11, wherein the valve body first portion includes a base wall perimetrically bounded by a sidewall extending therefrom, the base wall and sidewall forming a chamber, an actuator disposed within the chamber and being operably connected to the stem”.
Lagow teaches in the same field of endeavor,  “a base wall perimetrically bounded by a sidewall extending therefrom, the base wall and sidewall forming a chamber, an actuator disposed within the chamber and being operably connected to the stem (fig 13A shows the same cap structure in cross section as disclosed in the application, which includes gaskets described at [0156-0158, 0181, 0182])”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cap structure of Lagow into the invention of Scutti in order to configure the valve e.g. as claimed because it provides an alternative air entrance path via the perimeter of the button (fig 13A).
For claim 17, Scutti disclose(s) the “suction valve as defined in claim 16, wherein a biasing device (Lagow: spring shown in fig 13A) is disposed between the actuator and the valve body for urging the valve seal into the closed position”.
For claim 18, Scutti disclose(s) the “suction valve as defined in claim 16, wherein a gasket (Lagow: [0182-0182] describes the seals with respect to the button cap) is disposed in the chamber about an opening in the base wall, and wherein the actuator sealing engages the gasket when moved to the closed position thereby restricting a flow of air through the valve body”.
For claim 21, modified Scutti disclose(s) the “suction valve as defined in claim 11, wherein a shell removably retains the suction valve in the endoscope main body (Lagow: fig 13A shows the outer most cylindrical structure surrounding the base wall structure exactly corresponding to the shell 36 of applicant’s valve in fig 5)”.
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or fairly suggest either singly or in combination the claimed suction valve comprising, inter alia, “wherein the flexible member includes a pair of spaced elongate members having an opening therebetween”.
Scutti disclose(s) a “suction valve (valve 100; fig 2C; the complete embodiment described in [0042-0058], and [0003-0005] describes the air outlet 18 in the context of suctioning at a site of a procedure, i.e. requiring a suction pump in communication with the bore and an insertion tube) insertable in an endoscopic device having a main body including a bore defined by a bore wall, the bore in communication with a suction pump and an insertion tube, the suction valve being disposed in the bore ([0016] describes the valve used in an endoscope, therefore requiring a bore with a wall into which the valve is configured and an endoscope insertion tube), the suction valve comprising: a valve body (valve stem 102; fig 2C; [0042]) having a first portion (segment of the valve immediately proximal to the water apertures 136; fig 2C) and second portion (distal portion 116; fig 2C) including a sidewall (cylindrical wall defining the distal portion 116; fig 2C; [0043]) extending from the first portion along a valve body longitudinal axis defining a chamber (water lumen 134; fig 2C), the second portion having an open end forming an inlet (water opening 135; fig 2C) and the side wall having an outlet (water apertures 136; fig 2C); a stem (proximal portion 142; fig 2C; [0044]) disposed in the valve body and operably connected to a sealing member (poppet valve 170; fig 2C; [0045]), the sealing member having a valve seal (tapered plug 174) disposed thereon, the valve seal being movable between a closed position (fig 2B) wherein the valve seal seals the inlet and an open position (fig 2C) wherein the inlet is unsealed; and the sealing member having a member (shaft 172 of distal portion 140) extending from the stem.
However, Scutti does not disclose “wherein the flexible member includes a pair of spaced elongate members having an opening therebetween” and therefore does not meet all the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795